Case 8:18-cv-02098-CEH-JSS Document 84 Filed 12/08/20 Page 1 of 2 PageID 6943




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

TYRONE KEYS,

       Plaintiff,

v.                                                                 Case No: 8:18-cv-2098-T-36JSS

BERT BELL/PETE ROZELLE NFL
PLAYER RETIREMENT PLAN and NFL
PLAYER DISABILITY AND
NEUROCOGNITIVE BENEFIT PLAN,

      Defendants.
___________________________________/

                                            ORDER

       This matter comes before the Court upon Plaintiff’s Motion for Attorney’s Fees and Costs

and Memorandum of Law [Doc. 73] and the parties’ Stipulation Re: Proposed Amendment to

Judgment Resolving Plaintiff’s Motion for Attorney’s Fees and Costs [Doc. 78]. The Stipulation,

filed November 9, 2020, advises the Court that the parties have met and conferred on the fees and

costs sought by Plaintiff and have agreed to: (i) a stipulated amended Judgment in the amount of

$105,000.00, (ii) stay execution of the Judgment pending appeal, (iii) implement the stay without

the necessity of a bond or other security required under Rule 62(b) of the Federal Rules of Civil

Procedure. [Doc. 83 at pp. 1-2].

       Having considered the Stipulation, and being duly advised in the matter, it is hereby

ORDERED:

           1. Plaintiff’s Motion for Attorney’s Fees and Costs and Memorandum of Law [Doc.

               73] is granted, as set forth in the parties’ Stipulation. Per agreement of the parties,

               Plaintiff is entitled to attorneys’ fees and costs in the amount of $105,000.00.
Case 8:18-cv-02098-CEH-JSS Document 84 Filed 12/08/20 Page 2 of 2 PageID 6944




          2. The Clerk is directed to enter a Judgment as to attorneys’ fees and costs in favor of

              Plaintiff Tyrone Keys and against Defendants Bert Bell/Pete Rozelle NFL Player

              Retirement Plan and NFL Player Disability & Neurocognitive Benefit Plan in the

              amount of $105,000.00 through the date of the Judgment.

          3. Execution of the Judgment shall be stayed pending appeal, without the requirement

              of a bond or other security pursuant to Fed. R. Civ. P. 62(b), as the parties have

              represented, and the Court hereby concludes, that Defendants have and will

              continue to have the ability to satisfy the Judgment if it is preserved on appeal.

       DONE AND ORDERED in Tampa, Florida on December 8, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                2
